Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 24, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

  153049                                                                                              Robert P. Young, Jr.
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  KEITH TODD,                                                                                              Joan L. Larsen,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 153049
                                                                   COA: 323235
                                                                   Wayne CC: 14-004589-CZ
  NBC UNIVERSAL (MSNBC),
           Defendant-Appellee,
  and
  EASTPOINTE POLICE DEPARTMENT and
  A-ONE LIMOUSINE,
           Defendants.

  _________________________________________/

         On March 9, 2017, the Court heard oral argument on the application for leave to
  appeal the December 10, 2015 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.

        BERNSTEIN, J., would reverse Part IV of the Court of Appeals judgment and
  remand this case to the circuit court to hear the plaintiff’s motion to amend.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 24, 2017
           p0321
                                                                              Clerk